Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to claim set of 9/1/2022

Claims pending	28-38,41-47 
Claims currently under consideration	28-38,41-47 


Priority
This application has a filing date of 07/16/2021 and is a CON of 17/011,911 filed 09/03/2020 PAT 11125756. 17/011,911 is a CON of 15/301,930 filed 10/04/2016 now PAT 10816554*.  15/301,930 is a 371 of PCT/US2015/024244 filed 04/03/2015. PCT/US2015/024244 has PRO 61/975,646 filed 04/04/2014.

(*) Data provided by applicant is not consistent with PTO records

Withdrawn Rejections
The rejection of claims 28-47 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of U.S. Patent No. 11125756 (referred to hereafter as ‘756) in view of Weidanz et al (US 6534633) is hereby withdraw in view of Applicant’s filing of an approved terminal disclaimer.
The following rejections are hereby withdrawn in view of Applicant’s amendments:
claims 28,30,35,46,47 under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Linette et al (US PG-Pub 20080219947);
claims 28,30,35,46,47 and 29,31,37,42 under 35 U.S.C. 103 as being unpatentable over Linette et al (US PG-Pub 20080219947) in view of Zhu et al (1997 Eur. J. Immunol. 27:1933-41); and 
claims 28,29,35-38,43 provisionally on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 13-19 of copending Application No. 16492898 (referred to hereafter as ‘898) in view of Adams et al (2011 Immunity 35:661-93 – IDS entry 7/16/2021),

New Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 28,31,34-38,43,46,47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wen et al (2013 Methods in molecular biology 1061:245-64).
Wen et al disclose throughout the document and especially pp 247-255, particularly figure 1, a cell surface library of pMHC ligands for a T cell receptor (TCR) comprising single chain polypeptides encoded by DNA and displayed on a surface of a yeast host cell, the single chain polypeptides each including a randomized peptide ligand and a binding domain of an MHC protein that includes a soluble domain of a class II MHC HLA-DR1 alpha and beta chain. In so far as the peptide ligands are 10 to 20 residues, the library may be created with homologous recombination, TCRs are inherently multimerized and any cell has millions of different single chain polypeptides and the library comprises peptides necessarily with limited diversity at MHC anchor positions, the foregoing reads on claims 28,31,34,35,36,37,38,43,46,47.

Claim(s) 28,31,34-36,38,43,46,47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wen et al II (2008 J. Immunological Methods 3:37-33).
Wen et al II disclose throughout the document and especially the abstract and figure 1, a cell surface library of pMHC ligands for a TCR comprising single chain polypeptides encoded by DNA and displayed on a surface of a yeast host cell, the single chain polypeptides each including a randomized peptide ligand and a binding domain of an MHC protein that includes a soluble domain of a class II MHC HLA-DR1 alpha and beta chain. In so far as the peptide ligands are 10 to 20 residues, TCRs are inherently multimerized and any cell has millions of different single chain polypeptides, and the library comprises peptides necessarily with limited diversity at MHC anchor positions, the foregoing reads on claims 28,31,34,35,36,38,43,46,47.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28,31,34-36,38,43,46,47 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wen et al II (2008 J. Immunological Methods 3:37-33) in view of Linette et al (US PG-Pub 20080219947; of record).
Wen et al II relied on as above.
Wen et al II do not teach class I pMHCs comprising a beta2microglobulin and class I alpha1 and alpha2 domains of claim 30.
As in claim 30, Linette et al teach throughout the document and especially the title and figure 6 taken with paragraphs 0017 and 0020, single chain trimer (SCT) pMHCs peptide epitope (ligand)-first linker-beta2microgobulin-second linker-HLA class I heavy (comprising MHC class I alpha1 and alpha2 domains) fusion proteins.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have prepared SCT class I pMHCs disclosed by Linette et al in another library for Wen et al II. 
One of ordinary skill in the art would have been motivated to have prepared SCT class I pMHCs disclosed by Linette et al in another library for Wen et al II for the advantage of revealing MHC class I epitopes that can achieve for 10,000 to 100,000 fold clonal expansion of antigen-specific T cells which is beneficial in treating cancer and infectious diseases by immunotherapy according to Linette et al in paragraph 0047. 
One of ordinary skill in the art would have had a reasonable expectation of success in preparing libraries of both class I and class II pMHCs per Wen et al II and Linette et al in view of the considerable overlapping subject matter between the references, each employing SCT technology for evaluating T-cell adaptive immunity.


Claims 28,31,34-36,38,43,46,47 and 30 and 29,41,42,44,45 are rejected under 35 U.S.C. 103 as being unpatentable over Wen et al II (2008 J. Immunological Methods 3:37-33) in view of Linette et al (US PG-Pub 20080219947; of record) and further in view of Zhu et al (1997 Eur. J. Immunol. 27:1933-41; of record).
Wen et al II in view of Linette is relied on as above plus suggesting Aga2 as a terminal cell tethering (T) domains for yeast per claims 41,44,45 and further flexible Gly-Ser linkers of claim 42 such as in Wen et al II section 3.3 or else paragraph 0021 of Linette et al.
Wen et al II in view of Linette et al not explicitly teach class SCT class II pMHCs with orientation P-L1-beta-L2-alpha-L3-T of claim 29.
As set forth in claim 29, Zhu et al suggest throughout the document and especially the title and bottom panel of figure 1, SCT class II pMHCs including structure P-L1-beta-L2-alpha-L3-T such that: P comprises a peptide epitope (ligand), L1 and L2 comprise 4 to 12 residue linkers; beta comprises a MHC class II DR1 soluble beta1 domain, alpha comprises a MHC class II DR1 soluble alpha1 domain; L3 comprises a linker of a MHC class II as a soluble alpha2 domain; and T tethers such SCT to the surface of a cell.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have generated SCT class II pMHCs with the topology disclosed by Zhu et al rather than that of Wen et al II and/or to have added an Aga2 tether to the Class I pMHCs of Linette et al for expression on yeast cells like Wen et al II.
One of ordinary skill in the art would have been motivated to have generated SCT class II pMHCs with the topology disclosed by Zhu et al rather than that of Wen et al II in light of advantages including preparing vaccines without undesirable superantigen binding by immunizing with subdominant peptides and/or developing a better understanding the complex nature of antigen recognition, beneficial according to  Zhu et al in the abstract and last sentence of the paper. One of ordinary skill in the art would had a reasonable expectation of success and would have been motivated to have added an Aga2 tether to the Class I pMHCs of Linette et al like Wen et al II since yeast display is robust, facile, and much less complex system than eukaryotic systems, as noted by Wen et al II in the first full paragraph at p 38 and indeed in paragraph 0066, Linette et al specify yeast as a suitable host.

Claims 28,31,34-36,38,43,46,47 and 30 and 29,41,42,44,45 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Wen et al II (2008 J. Immunological Methods 3:37-33) in view of Linette et al (US PG-Pub 20080219947; of record) and further in view of Zhu et al (1997 Eur. J. Immunol. 27:1933-41; of record) and even further in view of Apple et al (US 5567809).
Wen et al II in view of Linette et al and further in view of Zhu et al is relied upon as above plus HLA-DRA (a.k.a HLA-DR1) of claims 32-33
Wen et al II in view of Linette et al and further in view of Zhu et al do not teach HLA-DRB4 nor HLA-DRB15 of claims 32 and 33.
As in claims 32 and 33, Apple et al teach throughout the document and especially the abstract primers for all alleles of HLA-DRbeta genes, including HLA-DRB4 and HLA-DRB15 such as in the table spanning the bottom of columns 45 and 46  
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added or substituted the DRB1 of Wen et al II or Zhu et al with DRB4, DRB15 (or any other DRB gene) as disclosed in Apple et al.
One of ordinary skill in the art would have been motivated to have added or substituted the DRB1 of Wen et al II or Zhu et al with DRB4 or DRB15 (or any other DRB gene) as disclosed in Apple et al for the benefit of evaluating whether for instance a xenograft tissue includes immunogenic peptides recognized human T-cells that would undesirably cause rejection: in accordance with MPEP 2141 section III (E) the Supreme Court held under KSR International Co. v. Teleflex Inc., 550 U.S. 1385 at 1386, 1397 choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is "Obvious to try."
One of ordinary skill in the art would have had a reasonable expectation of success in evaluating any HLA-DRB gene such as in Apple et al for TCR recognition in the manner of any of Wen et al II or Zhu et al since genetic engineering for doing so is well developed in the art and well within reach of the of the skilled artisan.


Updated Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 28,29,35-38,43 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 13-19 of copending Application No. 16492898 (referred to hereafter as ‘898) in view of Wen et al II (2008 J. Immunological Methods 3:37-33)
	Although the conflicting claims are not identical, they are not patently distinct from each other because, for example, said present claims are drawn to creating a cell library with each cell displaying a candidate single chain pMHC as a candidate TCR epitope ligand that comprises the very antigen recited in the offending claims of ‘898.
	The peptide antigen product of ‘898 meet all of the structural limitations of the peptide ligands of the current application except for the product-by-process limitations (i.e., identified in the process set forth in: ‘898 claim 13 lines 2-14 as well as further limited in ‘898 claims 17-19 dependent therefrom; and present claim 37) and thus would either anticipate or render obvious the peptide composition claimed in ‘898.  Akin to MPEP § 2113, “‘[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.’  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).”  Here, Applicants’ ‘898 claims are drawn to a peptide antigens (i.e., a product), but are defined by various method steps that produce the peptides and, as a result, represent product-by-process claims.  The process limitations do not appear to provide any patentable weight to the claimed invention in accordance with MPEP § 2113.  One of ordinary skill would expect the product to be the same no matter how it was synthesized and/or prepared.
	Regarding structural limitations set forth: in present claims 35 and 43 line 1 ‘898 claims the same length peptides (e.g. see claim 14); and in present claims 36 and 43 lines 2-3, ‘898 claims multiple random positions and limited diversity at MHC anchors (e.g. see claims 15,16), it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify embodiments of ‘898 that fall outside the scope of the present application to select a specifically disclosed embodiment that falls within the scope of the present application because each set of claims concern peptides with similar physiochemical properties and/or biological activity. Furthermore, one of ordinary skill in the art would have been motivated to make such a modification because such modifications are disclosed as “preferred” since the dependent claims of ‘898 “teach toward” Applicant’s presently claimed SCT library, especially in view of Wen et al II, who teaches in the Discussion section the manner of doing so as well as the value of displaying thus on recombinant yeast for the benefit of evaluating TCR signaling efficiently and simply. 
This is a provisional obviousness-type double patenting rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M GROSS whose telephone number is (571)272-4446. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M GROSS/Primary Examiner, Art Unit 1675